                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


James and Lorie Jensen, as parents, guardians,      Civil No. 09-1775 (DWF/BRT)
and next friends of Bradley J. Jensen; James
Brinker and Darren Allen, as parents,
guardians, and next friends of Thomas M.
Allbrink; Elizabeth Jacobs, as parent, guardian,
and next friend of Jason R. Jacobs; and others
similarly situated,

                     Plaintiffs,

v.                                                           MEMORANDUM
                                                        OPINION AND ORDER

Minnesota Department of Human Services,
an agency of the State of Minnesota; Director,
Minnesota Extended Treatment Options, a
program of the Minnesota Department of
Human Services, an agency of the State of
Minnesota; Clinical Director, the Minnesota
Extended Treatment Options, a program of
the Minnesota Department of Human Services,
an agency of the State of Minnesota; Douglas
Bratvold, individually and as Director of the
Minnesota Extended Treatment Options, a
program of the Minnesota Department of Human
Services, an agency of the State of Minnesota;
Scott TenNapel, individually and as Clinical
Director of the Minnesota Extended Treatment
Options, a program of the Minnesota Department
of Human Services, an agency of the State of
Minnesota; and the State of Minnesota,

                     Defendants.



Shamus P. O’Meara, Esq., and Mark R. Azman, Esq., O’Meara Leer Wagner & Kohl,
PA, counsel for Plaintiffs.
Scott H. Ikeda, Aaron Winter, Anthony R. Noss, and Michael N. Leonard Assistant
Attorneys General, Minnesota Attorney General’s Office, counsel for State Defendants.
________________________________________________________________________

                                   INTRODUCTION

      This matter is before the Court on Defendants’ Motion to Alter or Amend (Doc.

No. 741 (“Motion”)) the Court’s June 17, 2019 Order (Doc. No. 737 (“June 2019

Order”). Plaintiffs oppose Defendants’ Motion. (Doc. No. 751 (“Opp.”).) For the

reasons set forth below, the Court respectfully denies Defendants’ Motion.

                                   BACKGROUND

      The factual background for the above-entitled matter is clearly and precisely set

forth in the Court’s June 2019 Order and is incorporated by reference here. (See June

2019 Order.) The Court notes particular facts relevant to this Order below.1

      The Court approved the parties’ Stipulated Class Action Settlement Agreement

(Doc. No. 136-1 (“Settlement Agreement”)) on December 5, 2011, and has maintained

jurisdiction over the Settlement Agreement ever since.2 (Doc. No. 136.) The Court’s

jurisdiction was originally scheduled to end on December 4, 2013. (Settlement

Agreement at Section XVIII.B.) On August 28, 2013, the Court extended its jurisdiction

to December 4, 2014 because of ongoing concern with Defendants’ noncompliance with



1
      The Court also supplements the facts as needed.
2
       On March 12, 2014, the Court formally adopted and approved a Comprehensive
Plan of Action (“CPA”) consisting of 104 evaluation criteria and accompanying actions
designed to help direct and measure compliance. (See generally Doc. No. 284.) The
combination of the Settlement Agreement and CPA is hereinafter referred to as the
“Agreement.”

                                            2
the Settlement Agreement. (Doc. No. 224 at 3.) At that time, the Court stated that it

“expressly reserve[d] the authority and jurisdiction to order an additional extension of

jurisdiction, depending upon the status of compliance by the Defendants with the specific

provisions of the Settlement Agreement, absent stipulation of the parties.” (Id.)

       On September 3, 2014, the Court extended its jurisdiction again until December 4,

2016 because of continued concern with Defendants’ noncompliance. (Doc. No. 340

at 14.) The Court expressly stated again that it “reserve[d] the authority and jurisdiction

to order an additional extension of jurisdiction, depending upon the status of Defendants’

compliance and absent stipulation of the parties.” (Id.)

       On February 22, 2016, the Court extended its jurisdiction a third time until

December 4, 2019. (Doc. No. 545 at 6.) The Court reiterated that it “reserve[d] the

authority and jurisdiction to order an additional extension of jurisdiction, depending upon

the status of Defendants’ compliance and absent stipulation of the parties.” (Id.)

       Defendants filed an objection to the Court’s ongoing jurisdiction over this matter

on April 28, 2017. (Doc. No. 631.) The Court overruled Defendants’ objection on

June 28, 2017. (Doc. No. 638.) Defendants appealed the Court’s decision to the Eighth

Circuit on July 26, 2017. (Doc. No. 639.) The Eighth Circuit affirmed this Court’s

jurisdiction on July 26, 2018, holding that that this Court may extend its jurisdiction as it

deems “just and equitable.” (Doc. No. 695 at 12.)

       On January 4, 2019, the Court amended Defendants’ scheduled reporting

requirements and required them to submit a comprehensive summary report (“Summary

Report”) to assess Defendants’ overall compliance with the Agreement. (See generally


                                              3
Doc. No. 707.) The Court stated, “[a]s the December 4, 2019 date approaches, the Court

must evaluate Defendants’ compliance to assess the impact of the Jensen lawsuit on the

well-being of its class members and to determine whether the Court’s jurisdiction may

equitably end.” (Id. at 6 (emphasis added).) The Court advised that it would discuss the

Summary Report at a Biannual Reporting Conference on April 16, 2019 (“Status

Conference”). (Id. at 13.) Defendants timely submitted the Summary Report on

March 19, 2019 and self-assessed as fully compliant with the Agreement. (Doc. No.

710.)

        Prior to the Status Conference, both Plaintiffs and Consultants submitted letters

detailing specific concerns with Defendants’ reporting and potential areas of

non- compliance with the Agreement. (See Doc. Nos. 726, 727, 730.) Defendants also

submitted a letter, asking the Court to address the applicable legal standard the Court is

using to determine the circumstances under which it will end its involvement in this

matter, including what specific actions remain outstanding. (Doc. No. 731 (“Letter”).)

The day before the Status Conference, Plaintiffs filed a response to Defendants’ Letter,

specifically asking the Court to consider extending its jurisdiction. (Doc. No. 732 at 5.)

The Court filed an agenda (Doc. No. 733 (“Agenda”) for the Status Conference that

identified specific areas of concern and directed Defendants to respond to these concerns

during the Status Conference.3 (Agenda at 5-6.)


3
        The Court directed Defendants to address the very concerns that formed the basis
of its June 2019 Order. (See Agenda at 5-6 (“Defendants shall specifically address the
following concerns and describe actions that will be taken to improve performance before


                                              4
       During the Status Conference, the Court specifically stated that the objective of

the Status Conference was to assess Defendants’ compliance with the Agreement, to

identify next steps, and to determine whether “there was a way for the parties and the

Court, as [ ]each deem[s] it just and equitable, to bring . . . the Court’ s jurisdiction [over]

this matter, to an end.” (Doc. No. 740 (“Transcript”) at 8-9.) The parties disagreed over

the state of Defendants’ compliance with the Agreement. While Defendants claimed that

they were in full compliance with the Agreement and asked the Court to end its

jurisdiction immediately (Transcript at 10, 11, 154), Plaintiffs argued that there were

remaining areas of concern and that the Court needed additional information to determine

whether its jurisdiction should be extended.4 (Id. at 13, 14, 119, 123-126, 157.)

       At the conclusion of the Status Conference, the Court advised that an Order

identifying next steps would be forthcoming. (Transcript at 17-158.) The Court filed the

Order on June 17, 2019. (June 2019 Order.) The June 2019 Order readdressed the

Court’s concerns and detailed specific actions necessary to alleviate those concerns. (See

June 2019 Order.) The June 2019 Order also extended the Court’s jurisdiction to




December 2019: (1) external verification of compliance; (2) documentation of use of
data to inform policy decisions, and documentation of any such policy decisions,
specifically with respect to: (a) wait times for admission to MLB housing; (b) wait times
for movement to community placements after placement criteria have been met; and (c)
under EC 88, the needs assessment(s) regarding the number of treatment homes; (3)
continued use of restraint and seclusion, and documentation supporting compliance with
EC 104; (4) the use of person-centered planning; and (5) the electronic data management
system to track all information relevant to abuse/neglect investigations.).)
4
       The Consultants also raised several areas of concern. (Id. at 103-115.)

                                               5
September 15, 2020, pending receipt of the additional information necessary to determine

whether issues of noncompliance remain. (Id. at 36.)

       Defendants now move to amend or alter the June 2019 Order pursuant to Rule

59(e) of the Federal Rules of Civil Procedure with respect to the Court’s extension of its

jurisdiction.

                                      DISCUSSION

       “Rule 59(e) motions serve a limited function of correcting ‘manifest errors of law

or fact or to present newly discovered evidence.’ Such motions cannot be used to

introduce new evidence, tender new legal theories, or raise arguments which could have

been offered or raised prior to entry of judgment.” United States v. Metro. St. Louis

Sewer Dist., 440 F.3d 930, 933 (8th Cir. 2006) (internal quotations omitted); see also

Innovative Home Health Care, Inc. v. P.T.-O.T. Assocs. of the Black Hills, 141 F.3d

1284, 1286 (8th Cir. 1998).5 Relief under Rule 59(e) is granted only in “extraordinary”

circumstances. United States v. Young, 806 F.2d 805, 806 (8th Cir. 1986). “A ‘manifest

error’ is not demonstrated by the disappointment of the losing party. It is the ‘wholesale

disregard, misapplication, or failure to recognize controlling precedent.’” Oto v. Metro.

Life. Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (quoting Sedrak v. Callahan, 987

F. Supp. 1063, 1069 (N.D.Ill.1997)).) The Court has considered the parties’ arguments

and concludes that there has been no manifest error of law or fact that would warrant

altering or amending its June 2019 Order.


5
       A party may also move the Court to amend its findings or make additional
findings. Fed. R. Civ. P. 52(b).

                                             6
       Defendants argue that the Court manifestly erred when the Court extended its

jurisdiction because the Court did not give Defendants prior notice that it contemplated

an extension, and the Court did not grant Defendants an opportunity to be heard

regarding the Court’s concerns underlying the extension. (Doc. No. 743 (“Def. Memo.”)

at 17.) In support of this argument, Defendants contend that: (1) the Court did not

indicate in its written orders prior to the April 16 status conference that it contemplated

extending its jurisdiction; (2) the Court did not specifically state during the Status

Conference that it contemplated extending its jurisdiction; and (3) the Court did not

identify noncompliance with the Settlement Agreement as a basis for the extension.

(Id.at 18-19.) Defendants further contend if they had received notice that the Court

contemplated extending its jurisdiction, they would have been able to address the Court’s

concerns without having to appoint an outside expert or participating in an additional

meet and confer.6 (Id. at 26-27.) Accordingly, Defendants ask that the Court vacate its

June 2019 Order and terminate its jurisdiction over this matter. (Id. at 28.)

       Plaintiffs argue that there is no basis under Rule 59 to amend or alter the June

2019 Order, and that Defendants’ “simply want the Court to reconsider its decision

extending jurisdiction.”7 (Opp. at 4.) They argue that pursuant to the Settlement



6
       Defendants attempt to address the Court’s concerns in their Motion, in part relying
on information subject to the same internal flaws that prompted the Court to require an
external review. (Def. Memo. at 25-26.) As discussed below, this information does not
alleviate the Court’s concerns.
7
       Accordingly, Plaintiffs argue that Defendants should have filed a motion to
reconsider pursuant to Local Rule 7.1(j).

                                              7
Agreement, and as affirmed by the Eighth Circuit, the Court may extend its jurisdiction

as it deems just and equitable. (Id. at 6.) Plaintiffs therefore contend that Defendants’

motion is an improperly filed request for reconsideration on an issue already litigated and

decided. (Id. at 12.) Plaintiffs also argue that Defendants’ Motion fails on the merits

because Defendants had ample notice and opportunities to be heard with respect to the

Court extending its jurisdiction.8 (Id. at 1, 8.)

       The Court acknowledges that litigants are entitled to notice and an opportunity to

be heard “at a meaningful time and in a meaningful manner.” Post v. Harper, 980 F.2d

491, 493 (8th Cir. 1992). Here, the Court finds that Defendants had ample notice that the

Court contemplated extending its jurisdiction. (See, e.g., Doc. Nos. 224, 340, 545.) The

Court also finds that Defendants had sufficient opportunity to be heard regarding the

contemplated extension. Indeed, a primary objective of the Summary Report and the

Status Conference was to provide Defendants an opportunity to convey to the Court that

its jurisdiction over this matter could come to a just and equitable end.

       While Defendants now contend that they did not know or understand that the

Court contemplated extending its jurisdiction, the record reflects that Defendants argued

against that very thing during the Status Conference. (Transcript at 16 (“And so this

suggestion . . . for the court to [ ] continue its jurisdiction indefinitely is nonsense”).)

Moreover, the Court has been clear that it will continue its jurisdiction over this matter

until it determines that its jurisdiction may come to a just and equitable end.


8
      The parties also dispute the appealability of the June 2019 Order; however, the
Court will address Defendants’ Motion on the merits without engaging in the argument.

                                                8
       The Court specifically advised in its January 4, 2019 Order that it required a

comprehensive Summary Report to assess the status of Defendants’ compliance with the

Agreement and to determine whether its jurisdiction could equitably end. (Doc. No. 707

at 6.) Prior to the Status Conference, the Court flagged specific areas of concern and

directed Defendants to respond to its concerns during the Status Conference. Defendants

responded to these concerns during the Status Conference, and argued that the Court had

enough information to conclude that Defendants were in full compliance with the

Agreement. At the conclusion of the Status Conference, the Court stated that it would

issue an Order identifying next steps. The June 2019 Order readdressed the Court’s

concerns and provided specific actions necessary to alleviate those concerns.

       It appears to the Court that Defendants’ Motion is an attempt to reargue their

position that they are in full compliance with the Agreement and that anything else they

could do is beyond the scope of the Agreement. The Court has already considered these

arguments and rejected them. As clearly set forth in its June 2019 Order, the Court

requires additional information to properly conclude that its jurisdiction may come to a

just and equitable end; accordingly, the Court has extended its jurisdiction pending

verification. The Court’s requirement that Defendants submit additional information is

an opportunity for Defendants to show the Court that they have satisfied their obligations

under the Agreement. Until the Court has sufficient information to draw such a

conclusion, its jurisdiction simply cannot come to a just and equitable end.

       As requested by Defendants in their Letter, the June 2019 Order identified specific

actions that Defendants must take for the Court to conclude whether its jurisdiction may


                                             9
end. One of those steps was to employ subject matter experts to conduct an external

review of Defendants’ compliance with respect to some areas of the Agreement. The

Court explained that it could not conclude whether Defendants have complied with the

obligations set forth in the Agreement because of concerns over lack of external

verification. Because the “new” evidence Defendants submit in support of their Motion

is subject to the same lack of external verification, it does nothing to alleviate the Court’s

concerns. The Court also explained that it requires additional information with respect to

the scope of the Agreement. While Defendants again argue that the Court should rely on

their interpretation, the Court already considered this argument and rejected it—finding

instead that it requires additional information from each party to properly determine the

scope of the Agreement.

       As soon as the Court receives sufficient evidence that Defendants are in

compliance with the Agreement, and that its jurisdiction may come to a just and equitable

end, the Court will end its jurisdiction. While Defendants may not like the Court’s

decision to extend its jurisdiction, a manifest error of law is created by disregard,

misapplication, or failure to recognize controlling precedent—not disappointment by an

unhappy party. See Oto, 224 F.3d at 606 (internal citation omitted). In lieu of further

delay, the Court encourages Defendants to take the steps necessary to verify its

compliance with the Agreement, or to satisfy any unmet requirements.

       The Court finds that Defendants have identified no “extraordinary” circumstances

that warrant the relief requested. Specifically, Defendants offer no newly discovered

evidence or law that merit reversal of its June 2019 Order. The Court concludes that


                                              10
Defendants have failed to establish any manifest error of law or fact requiring

amendment of its June 2019 Order. Accordingly, the Court respectfully denies

Defendants’ Motion.9

                                         ORDER

       Based on the foregoing, and the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendants’ Motion to Alter or Amend the Court’s June 17,

2019 Order (Doc. No. [741]) is DENIED.


Dated: August 28, 2019                    s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge




9
       Alternatively, to the extent Defendants’ brief may be construed as a request for
reconsideration of the June 2019 Order, Defendants have failed to show compelling
circumstances sufficient to permit such a motion. See L.R. 7.1(j).

                                            11
